Case: 19-14653   Date Filed: 06/02/2020   Page: 1 of 3



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14653
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:19-cr-00009-AW-GRJ-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,


                                  versus


KEITH ALLEN CULP,

                                                         Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                   for the Northern District of Florida
                      ________________________

                              (June 2, 2020)

Before WILLIAM PRYOR, GRANT and LUCK, Circuit Judges.

PER CURIAM:
               Case: 19-14653     Date Filed: 06/02/2020    Page: 2 of 3



      Keith Allen Culp appeals his sentence of 180 months of imprisonment for

possessing a firearm as a convicted felon. 18 U.S.C. §§ 922(g)(1), 924(e). Culp

argues that he lacks sufficient predicate offenses to qualify as an armed career

criminal. Culp argues that his prior conviction for resisting arrest with violence,

Fla. Stat. § 843.01, does not count as a violent crime. See 18 U.S.C.

§ 924(e)(2)(B). He also argues, for the first time, that his prior conviction for

trafficking amphetamine, Fla. Stat. § 893.13(1)(f), is not a serious drug offense.

See 18 U.S.C. § 924(e)(2)(A). We affirm.

      We review de novo the classification of a prior conviction as a violent felony

or as a serious drug offense under the Armed Career Criminal Act. United States v.

Deshazior, 882 F.3d 1352, 1354 (11th Cir. 2018) (violent felony); United States v.

Longoria, 874 F.3d 1278, 1281 (11th Cir. 2017) (serious drug offense).

      The district court correctly enhanced Culp’s sentence under the Act. The

district court did not decide whether Culp’s prior conviction for resisting an officer

with violence counted as a violent felony because he conceded that it “made no

difference one way or another” in the light of his convictions for drug offenses. But

the district court did not err because, as Culp acknowledges, our precedent holds

that resisting an officer with violence categorically qualifies as a violent felony

under the Act. See United States v. Hill, 799 F.3d 1318, 1323 (11th Cir. 2015).

And Culp does not dispute that his two prior convictions for selling


                                           2
               Case: 19-14653     Date Filed: 06/02/2020    Page: 3 of 3



methamphetamine with intent to distribute, Fla. Stat. § 893.13(1), constitute

serious drug offenses. See United States v. Smith, 775 F.3d 1262, 1266–68 (11th

Cir. 2014) (“[s]ection 893.13(1) of the Florida Statutes is . . . a ‘serious drug

offense’”). Because Culp has three predicate offenses, we need not decide whether

his prior conviction for trafficking amphetamine also qualifies as a serious drug

offense.

      We AFFIRM Culp’s sentence.




                                           3